EXHIBIT 10.3

 

 

RESOURCE INNOVATION OFFICE REIT, INC.

AMENDED & RESTATED 2015 INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------

RESOURCE INNOVATION OFFICE REIT, INC.

AMENDED & RESTATED 2015 INCENTIVE PLAN

 

ARTICLE 1 PURPOSE

     1   

1.1

 

General

     1   

ARTICLE 2 DEFINITIONS

     1   

2.1

 

Definitions

     1   

ARTICLE 3 EFFECTIVE TERM OF PLAN

     6   

3.1

 

Effective Date

     6   

3.2

 

Term of Plan

     6   

ARTICLE 4 ADMINISTRATION

     6   

4.1

 

Committee

     6   

4.2

 

Actions and Interpretations by the Committee

     7   

4.3

 

Authority of Committee

     7   

4.4

 

Delegation of Administrative Duties

     8   

4.5

 

Indemnification

     8   

ARTICLE 5 SHARES SUBJECT TO THE PLAN

     8   

5.1

 

Number of Shares

     8   

5.2

 

Share Counting

     8   

5.3

 

Stock Distributed

     9   

ARTICLE 6 ELIGIBILITY

     10   

6.1

 

General

     10   

ARTICLE 7 STOCK OPTIONS

     10   

7.1

 

General

     10   

7.2

 

Incentive Stock Options

     11   

ARTICLE 8 RESTRICTED STOCK AND STOCK UNITS

     11   

8.1

 

Grant of Restricted Stock and Stock Units

     11   

8.2

 

Issuance and Restrictions

     11   

8.3

 

Dividends on Restricted Stock

     11   

8.4

 

Forfeiture

     11   

8.5

 

Delivery of Restricted Stock

     12   

ARTICLE 9 PERFORMANCE AWARDS

     12   

9.1

 

Grant of Performance Awards

     12   

9.2

 

Performance Goals

     12   

ARTICLE 10 STOCK OR OTHER STOCK-BASED AWARDS

     12   

10.1

 

Grant of Stock or Other Stock-Based Awards

     12   

ARTICLE 11 PROVISIONS APPLICABLE TO AWARDS

     13   

11.1

 

Award Certificates

     13   

11.2

 

Form of Payment of Awards

     13   

11.3

 

Limits on Transfer

     13   

11.4

 

Beneficiaries

     13   

11.5

 

Stock Trading Restrictions

     13   

11.6

 

Acceleration for Any Reason

     13   

11.7

 

Forfeiture Events

     14   

11.8

 

Substitute Awards

     14   

ARTICLE 12 CHANGES IN CAPITAL STRUCTURE

     14   

12.1

 

Mandatory Adjustments

     14   



--------------------------------------------------------------------------------

12.2

 

Discretionary Adjustments

     14   

12.3

 

General

     15   

ARTICLE 13 AMENDMENT, MODIFICATION AND TERMINATION

     15   

13.1

 

Amendment, Modification and Termination

     15   

13.2

 

Awards Previously Granted

     15   

13.3

 

Compliance Amendments

     16   

ARTICLE 14 GENERAL PROVISIONS

     16   

14.1

 

Rights of Participants

     16   

14.2

 

Withholding

     16   

14.3

 

Special Provisions Related to Section 409A of the Code

     17   

14.4

 

Unfunded Status of Awards

     18   

14.5

 

Relationship to Other Benefits

     19   

14.6

 

Expenses

     19   

14.7

 

Titles and Headings

     19   

14.8

 

Gender and Number

     19   

14.9

 

Fractional Shares

     19   

14.10

 

Government and Other Regulations

     19   

14.11

 

Governing Law

     20   

14.12

 

Severability

     20   

14.13

 

No Limitations on Rights of Company

     20   



--------------------------------------------------------------------------------

RESOURCE INNOVATION OFFICE REIT, INC.

AMENDED & RESTATED 2015 INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The purpose of the Resource Innovation Office REIT, Inc. Amended &
Restated 2015 Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of Resource Innovation Office REIT, Inc. (the “Company”), by linking
the personal interests of employees, officers, directors and consultants of the
Company or any Affiliate (as defined below) to those of Company stockholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract and retain the services of employees, officers, directors and
consultants upon whose judgment, interest and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates. This Plan
amends and restates in its entirety the Resource Innovation Office REIT, Inc.
2015 Incentive Plan approved by the Board on March 31, 2015 and the Company’s
sole stockholder on May 27, 2015.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

  (a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

  (b) “Award” means an award of Options, Restricted Stock, Restricted Stock
Units, Deferred Stock Units, Performance Awards, Other Stock-Based Awards, or
any other right or interest relating to Stock, granted to an Eligible
Participant under the Plan.

 

  (c) “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Award or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates, and the use of electronic, internet or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

 

  (d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f)

“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment, severance or similar agreement, if
any,

 

- 1 -



--------------------------------------------------------------------------------

  between such Participant and the Company or an Affiliate, provided, however
that if there is no such employment, severance or similar agreement in which
such term is defined, and unless otherwise defined in the applicable Award
Certificate, “Cause” shall mean any of the following acts by the Participant, as
determined by the Committee: gross neglect of duty, intentionally engaging in
activity that is in conflict with or adverse to the business or other interests
of the Company, prolonged absence from duty without the consent of the Company,
material breach by the Participant of any published Company code of conduct or
code of ethics; intentionally engaging in activity that is in conflict with or
adverse to the business or other interests of the Company; or willful
misconduct, misfeasance or malfeasance of duty which is reasonably determined to
be detrimental to the Company. The determination of the Committee as to the
existence of “Cause” shall be conclusive on the Participant and the Company.

 

  (g) “Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:

(i) during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board of Directors of the Company (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director after the beginning of such
12-month period and whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors then on the Board shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to the election or removal of directors
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any Person becomes a Beneficial Owner, directly or indirectly, of either
(A) 40% or more of the then-outstanding Shares (“Company Common Stock”) or
(B) securities of the Company representing 40% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or a Subsidiary, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or
(z) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 40% of,
respectively, the then outstanding shares of common stock and the combined

 

- 2 -



--------------------------------------------------------------------------------

voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no Person (other than
(x) the Company or any Subsidiary, (y) the Surviving Entity or its ultimate
parent entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 40% or more of the total common stock or 40% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”).

 

  (h) “Class A Shares” means shares of the Company’s Class A Stock.

 

  (i) “Class T Shares” means shares of the Company’s Class T Stock.

 

  (j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  (k) “Committee” means the committee of the Board described in Article 4.

 

  (l) “Company” means Resource Innovation Office REIT, Inc., a Maryland
corporation, or any successor corporation.

 

  (m)

“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, director or consultant of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, or (ii) in the discretion of the Committee as specified at or prior
to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, (iii) a Participant
transfers from being an employee of the Company or an Affiliate to being a
director of the Company or of an Affiliate, or vice versa, (iv) in the
discretion of the Committee as specified at or prior to such occurrence, a
Participant transfers from being an employee of the Company or an Affiliate to
being a consultant to the Company or of an Affiliate, or vice versa, or (v) any
leave of absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by

 

- 3 -



--------------------------------------------------------------------------------

  the Company is not so guaranteed, on the 91st day of such leave any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option. Whether military, government or other service or other leave of absence
shall constitute a termination of Continuous Service shall be determined in each
case by the Committee at its discretion, and any determination by the Committee
shall be final and conclusive; provided, however, that for purposes of any Award
that is subject to Code Section 409A, the determination of a leave of absence
must comply with the requirements of a “bona fide leave of absence” as provided
in Treas. Reg. Section 1.409A-1(h).

 

  (n) “Deferred Stock Unit” means a right granted to an Eligible Participant
under Article 8 to receive Shares (or the equivalent value in cash or other
property if the Committee so provides) at a future time as determined by the
Committee, or as determined by the Participant within guidelines established by
the Committee in the case of voluntary deferral elections.

 

  (o) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant has incurred a Disability
will be made by the Committee and may be supported by the advice of a physician
competent in the area to which such Disability relates.

 

  (p) “Effective Date” has the meaning assigned such term in Section 3.1.

 

  (q) “Eligible Participant” means an employee (including a leased employee),
officer, director or consultant of the Company or any Affiliate.

 

  (r) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.

 

  (s) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A.

 

- 4 -



--------------------------------------------------------------------------------

  (t) “Full-Value Award” means an Award other than in the form of an Option, and
which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

 

  (u) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

  (v) “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

 

  (w) “Independent Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate and who qualifies at any given time
as a “non-employee” director under Rule 16b-3 of the 1934 Act.

 

  (x) “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.

 

  (y) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

 

  (z) “Option” means a right granted to an Eligible Participant under Article 7
of the Plan to purchase Stock at a specified price during specified time
periods. An Option may be either an Incentive Stock Option or a Nonstatutory
Stock Option.

 

  (aa) “Other Stock-Based Award” means a right, granted to an Eligible
Participant under Article 10, that relates to or is valued by reference to Stock
or other Awards relating to Stock.

 

  (bb) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

  (cc) “Participant” means an Eligible Participant who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 11.4
or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.

 

  (dd) “Performance Award” means any award granted under the Plan pursuant to
Article 9.

 

  (ee) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

 

  (ff) “Plan” means the Resource Innovation Office REIT, Inc. 2015 Incentive
Plan, as amended from time to time.

 

  (gg) “Public Offering” means a public offering of any class or series of the
Company’s equity securities pursuant to a registration statement filed by the
Company under the 1933 Act.

 

- 5 -



--------------------------------------------------------------------------------

  (hh) “Restricted Stock” means Stock granted to an Eligible Participant under
Article 8 that is subject to certain restrictions and to risk of forfeiture.

 

  (ii) “Restricted Stock Unit” means the right granted to an Eligible
Participant under Article 8 to receive Shares (or the equivalent value in cash
or other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

 

  (jj) “Shares” means shares of Stock. If there has been an adjustment or
substitution with respect to the Shares (whether or not pursuant to Article 12),
the term “Shares” shall also include any shares of stock or other securities
that are substituted for Shares or into which Shares are adjusted.

 

  (kk) “Stock” means the $0.01 par value common stock of the Company, which
includes Class A Shares and Class T Shares, and such other securities of the
Company as may be substituted for Stock pursuant to Article 12.

 

  (ll) “Subsidiary” means any corporation, limited liability company,
partnership or other entity, domestic or foreign, of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in
Section 424(f) of the Code.

 

  (mm) “1933 Act” means the Securities Act of 1933, as amended from time to
time.

 

  (nn) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. The Plan will become effective on the date that it is
adopted by the Board (the “Effective Date”).

3.2. TERMINATION OF PLAN. Unless earlier terminated as provided herein, the Plan
shall continue in effect until the tenth anniversary of the Effective Date. The
termination of the Plan on such date shall not affect the validity of any Award
outstanding on the date of termination, which shall continue to be governed by
the applicable terms and conditions of the Plan. Notwithstanding the foregoing,
no Incentive Stock Options may be granted more than ten (10) years after the
Effective Date.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. It is intended
that at least two of the directors appointed to serve on the Committee shall be
Independent Directors and that any such members of the Committee who do not so
qualify shall abstain from participating in any decision to make or administer
Awards that are made to Eligible Participants who at the time of consideration
for such Award are persons subject to the short-swing profit rules of Section 16
of the 1934

 

- 6 -



--------------------------------------------------------------------------------

Act. However, the mere fact that a Committee member shall fail to qualify under
the foregoing requirement or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:

 

  (a) grant Awards;

 

  (b) designate Participants;

 

  (c) determine the type or types of Awards to be granted to each Participant;

 

  (d) determine the number of Awards to be granted and the number and class of
Shares or dollar amount to which an Award will relate;

 

  (e) determine the terms and conditions of any Award granted under the Plan;

 

  (f) prescribe the form of each Award Certificate, which need not be identical
for each Participant;

 

  (g) decide all other matters that must be determined in connection with an
Award;

 

  (h) establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan; and

 

  (i) make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

  (j) amend the Plan or any Award Certificate as provided herein; and

 

- 7 -



--------------------------------------------------------------------------------

  (k) adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to Participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

4.4. DELEGATION OF ADMINISTRATIVE DUTIES. The Committee may delegate to one or
more of its members or to one or more officers of the Company or an Affiliate or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan.

4.5. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 12.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 500,000, which includes
400,000 Class A Shares and 100,000 Class T Shares. The maximum number of Class A
Shares and Class T Shares that may be issued upon exercise of Incentive Stock
Options granted under the Plan shall be 400,000 and 100,000, respectively. The
maximum aggregate number of Class A Shares and Class T Shares associated with
any Award granted under the Plan in any 12-month period to any one Non-Employee
Director shall be 20,000 and 20,000, respectively. The maximum number of Shares
that may be issued upon the exercise of Options granted under the Plan shall not
exceed, in the aggregate, an amount equal to ten percent (10%) of the
outstanding Shares on the Grant Date.

5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve for the class of Shares covered by such Award as of the Grant
Date, but shall be added back to the Plan share reserve or otherwise treated in
accordance with subsections (a) through (h) of this Section 5.2.

 

  (a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve for such class of Shares and again
be available for issuance pursuant to Awards granted under the Plan.

 

- 8 -



--------------------------------------------------------------------------------

  (b) Shares subject to Awards settled in cash will be added back to the Plan
share reserve for such class of Shares and again be available for issuance
pursuant to Awards granted under the Plan.

 

  (c) Shares withheld or repurchased from an Award or delivered by a Participant
to satisfy minimum tax withholding requirements will be added back to the Plan
share reserve for such class of Shares and again be available for issuance
pursuant to Awards granted under the Plan.

 

  (d) If the exercise price of an Option is satisfied in whole or in part by
delivering Shares to the Company (by either actual delivery or attestation), the
number of Shares so tendered (by delivery or attestation) shall be added to the
Plan share reserve for such class of Shares and will be available for issuance
pursuant to Awards granted under the Plan.

 

  (e) To the extent that the full number of Shares subject to an Option is not
issued upon exercise of the Option for any reason, including by reason of
net-settlement of the Award, the unissued Shares originally subject to the Award
will be added back to the Plan share reserve for such class of Shares and again
be available for issuance pursuant to other Awards granted under the Plan.

 

  (f) To the extent that the full number of Shares subject to a Full-Value Award
is not issued for any reason, including by reason of failure to achieve maximum
performance goals, the unissued Shares originally subject to the Award will be
added back to the Plan share reserve for such class of Shares and again be
available for issuance pursuant to Awards granted under the Plan.

 

  (g) Substitute Awards granted pursuant to Section 11.8 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

 

  (h) Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options under this Plan only if the Affiliate qualifies as an “eligible
issuer of service recipient stock” within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E).

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Eligible
Participants on the following terms and conditions:

 

  (a) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 11.8)
shall not be less than the Fair Market Value as of the Grant Date.

 

  (b) Prohibition on Repricing. Except as otherwise provided in Article 12,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards, or Options with an
exercise price that is less than the exercise price of the original Option, or
otherwise and (iii) the Company may not repurchase an Option for value (in cash
or otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the exercise price per share of the Option.

 

  (c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e), and may include in the Award Certificate a provision that an
Option that is otherwise exercisable and has an exercise price that is less than
the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term by means of a “net
exercise,” thus entitling the optionee to Shares of the same class equal to the
intrinsic value of the Option on such exercise date, less the number of Shares
of the same class required for tax withholding. The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.

 

  (d) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares of the same class based on the Fair Market Value of
the Shares of the same class on the date the Option is exercised,
(iii) withholding of Shares of the same class from the Option based on the Fair
Market Value of the Shares of the same class on the date the Option is
exercised, (iv) broker-assisted market sales, or (iv) any other “cashless
exercise” arrangement.

 

- 10 -



--------------------------------------------------------------------------------

  (e) Exercise Term. Except for Nonstatutory Options granted to Eligible
Participants outside the United States, no Option granted under the Plan shall
be exercisable for more than ten years from the Grant Date.

 

  (f) No Deferral Feature. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.
Without limiting the foregoing, any Incentive Stock Option granted to an
Eligible Participant who at the Grant Date owns more than 10% of the voting
power of all classes of shares of the Company must have an exercise price per
Share of not less than 110% of the Fair Market Value per Share on the Grant Date
and an Option term of not more than five years. If all of the requirements of
Section 422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

ARTICLE 8

RESTRICTED STOCK AND STOCK UNITS

8.1. GRANT OF RESTRICTED STOCK AND STOCK UNITS. The Committee is authorized to
make Awards of Restricted Stock, Restricted Stock Units or Deferred Stock Units
to Eligible Participants in such amounts and subject to such terms and
conditions as may be selected by the Committee. An Award of Restricted Stock,
Restricted Stock Units or Deferred Stock Units shall be evidenced by an Award
Certificate setting forth the class of Shares to which the Award relates and the
other terms, conditions and restrictions applicable to the Award.

8.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have none of the rights of a stockholder
with respect to Restricted Stock Units or Deferred Stock Units until such time
as Shares are paid in settlement of such Awards.

8.3 DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares of the
class with respect to which such Restricted Stock relates before they are vested
will be (i) forfeited, (ii) deemed to have been reinvested in additional Shares
of the same class or otherwise reinvested (subject to Share availability under
Section 5.1 hereof), (iii) credited by the Company to an account for the
Participant and accumulated without interest until the date upon which the host
Award becomes vested, and any dividends accrued with respect to forfeited
Restricted Stock will be reconveyed to the Company without further consideration
or any act or action by the Participant, or (iv) paid or distributed to the
Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture).

8.4. FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of

 

- 11 -



--------------------------------------------------------------------------------

Continuous Service during the applicable restriction period or upon failure to
satisfy a performance goal during the applicable restriction period, Restricted
Stock or Restricted Stock Units that are at that time subject to restrictions
shall be forfeited.

8.5. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the Grant Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock.

ARTICLE 9

PERFORMANCE AWARDS

9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any Award
under this Plan with performance-based vesting criteria, on such terms and
conditions as may be selected by the Committee. Any such Awards with
performance-based vesting criteria are referred to herein as Performance Awards.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, and to designate the provisions
of such Performance Awards as provided in Section 4.3. All Performance Awards
shall be evidenced by an Award Certificate or a written program established by
the Committee, pursuant to which Performance Awards are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such written
program.

9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the Participant in an amount determined by the Committee.

ARTICLE 10

STOCK OR OTHER STOCK-BASED AWARDS

10.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Eligible Participants
such other Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 11

PROVISIONS APPLICABLE TO AWARDS

11.1. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

11.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.

11.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b) and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

11.4. BENEFICIARIES. Notwithstanding Section 11.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Company.

11.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

11.6. ACCELERATION FOR ANY REASON. The Committee may in its sole discretion at
any time determine that all or a portion of a Participant’s Options or SARs
shall become fully or partially exercisable, that all or a part of the
restrictions on all or a portion of a Participant’s outstanding Awards shall
lapse, and/or that any performance-based criteria with respect to any Awards
held by a Participant

 

- 13 -



--------------------------------------------------------------------------------

shall be deemed to be wholly or partially satisfied, in each case, as of such
date as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 11.6.

11.7. FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.

11.8. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

ARTICLE 12

CHANGES IN CAPITAL STRUCTURE

12.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include:
(i) adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
outstanding Options that would constitute a modification or substitution of the
stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be treated as
the grant of a new stock right or change in the form of payment for purposes of
Code Section 409A. Without limiting the foregoing, in the event of a subdivision
of the outstanding Stock (stock-split), a declaration of a dividend payable in
Shares, or a combination or consolidation of the outstanding Stock into a lesser
number of Shares, the authorization limits under Section 5.1 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.

12.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 12.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash

 

- 14 -



--------------------------------------------------------------------------------

rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, (v) that performance targets and performance periods for Performance
Awards will be modified, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

12.3 GENERAL. Any discretionary adjustments made pursuant to this Article 12
shall be subject to the provisions of Section 13.2. To the extent that any
adjustments made pursuant to this Article 12 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 13

AMENDMENT, MODIFICATION AND TERMINATION

13.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, constitute a material
change requiring stockholder approval under applicable laws, policies or
regulations or the applicable listing or other requirements of an Exchange, then
such amendment shall be subject to stockholder approval; and provided, further,
that the Board or Committee may condition any other amendment or modification on
the approval of stockholders of the Company for any reason, including by reason
of such approval being necessary or deemed advisable (i) to comply with the
listing or other requirements of an Exchange, or (ii) to satisfy any other tax,
securities or other applicable laws, policies or regulations.

13.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

  (a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise price of such Award);

 

  (b) The original term of an Option may not be extended without the prior
approval of the stockholders of the Company;

 

  (c) Except as otherwise provided in Section 12.1, the exercise price of an
Option may not be reduced, directly or indirectly, without the prior approval of
the stockholders of the Company; and

 

  (d)

No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan

 

- 15 -



--------------------------------------------------------------------------------

  amendment if such amendment would not reduce or diminish the value of such
Award determined as if the Award had been exercised, vested, cashed in or
otherwise settled on the date of such amendment (with the per-share value of an
Option for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment over the exercise price of such
Award).

13.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 13.3
to any Award granted under the Plan without further consideration or action.

ARTICLE 14

GENERAL PROVISIONS

14.1. RIGHTS OF PARTICIPANTS.

 

  (a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

  (b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director
or consultant, at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.

 

  (c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate and, accordingly,
subject to Article 13, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company or an of its Affiliates.

 

  (d) No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

14.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy federal, state and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The obligations of the Company under the Plan
will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding

 

- 16 -



--------------------------------------------------------------------------------

requirement may be satisfied, in whole or in part, by withholding from the Award
Shares of the same class having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Committee
establishes. All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

14.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

  (a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

 

  (b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Non-Exempt Deferred Compensation upon a Change in Control,
Disability or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation, or
the application of a different form of payment, such payment or distribution
shall be made at the time and in the form that would have applied absent the
non-409A-conforming event.

 

  (c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company shall determine which Awards or portions thereof will be subject to
such exemptions.

 

  (d)

Six-Month Delay in Certain Circumstances. Notwithstanding anything in the Plan
or in any Award Certificate to the contrary, if any amount or benefit that would
constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.

 

- 17 -



--------------------------------------------------------------------------------

  Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts
of interest), or (j)(4)(vi) (payment of employment taxes):

 

  (i) the amount of such Non-Exempt Deferred Compensation that would otherwise
be payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

 

  (ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder.

 

  (e) Installment Payments. If, pursuant to an Award, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

 

  (f) Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (c) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.

 

  (g) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg.
Section 1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. section 1.409A-3(j)(4).

14.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.

 

- 18 -



--------------------------------------------------------------------------------

14.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan. Nothing contained in the
Plan will prevent the Company from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

14.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

14.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

14.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

14.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

14.10. GOVERNMENT AND OTHER REGULATIONS.

 

  (a) Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

 

  (b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

- 19 -



--------------------------------------------------------------------------------

14.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.

14.12. SEVERABILITY. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

14.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

The foregoing is hereby acknowledged as being the Resource Innovation Office
REIT, Inc. Amended & Restated 2015 Incentive Plan as adopted by the Board on
September 29, 2015 and by the Company’s sole stockholder on September 29, 2015.

 

RESOURCE INNOVATION OFFICE REIT, INC.   By:  

/s/ Alan F. Feldman

  Its:  

Chief Executive Officer

 

- 20 -